Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 11, 2014                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

  148592                                                                                              Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  CHARLIE B. HOBSON and MARY                                                                             David F. Viviano,
  L. HOBSON,                                                                                                         Justices
             Plaintiffs-Appellees,
  v                                                                SC: 148592
                                                                   COA: 316714
                                                                   Wayne CC: 12-008167-CK
  INDIAN HARBOR INSURANCE
  COMPANY, XL INSURANCE
  AMERICA, INC., and XL INSURANCE
  COMPANY OF NEW YORK, INC.,
            Defendants-Appellants,
  and
  WILSON INVESTMENT SERVICE
  AND CONSTRUCTION, INC., WILSON
  INVESTMENT SERVICE, CRESCENT
  HOUSE APARTMENTS, CRESCENT
  HOUSE APARTMENTS, LLC, W-4
  FAMILY LIMITED PARTNERSHIP, W-4
  FAMILY, LLC, and JAMES P. WILSON,
             Defendants-Appellees.
  ____________________________________/

         On order of the Court, the application for leave to appeal the December 20, 2013
  order of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of
  granting leave to appeal, we REMAND this case to the Court of Appeals for
  consideration as on leave granted.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 11, 2014
           h0604
                                                                              Clerk